Citation Nr: 1828238	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  17-63 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for bilateral hearing loss prior to June 28, 2016.

2.  Entitlement to a disability rating in excess of 60 percent for bilateral hearing loss since June 28, 2016.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Son



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1958 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In November 2017, the RO awarded a higher rating for the bilateral hearing loss for a portion of the appeal period prior to June 28, 2016.  As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In March 2018, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

The electronic filing system contains documents pertinent to the appeal that were associated with the record since the RO's last readjudication of the claim.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105(e)(1), (2) (2012) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDINGS OF FACT

1.  Prior to June 28, 2016, the audiometry data has yielded, at most, a 40 percent rating under Table VII.  

2.  Since June 28, 2016, the audiometry data has yielded, at most, a 60 percent rating under Table VII.  


CONCLUSIONS OF LAW

1.  Prior to June 28, 2016, the criteria for a rating in excess of 40 percent for bilateral hearing loss have not been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  Since June 28, 2016, the criteria for a rating in excess of 60 percent for bilateral hearing loss have not been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence. Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

In an unappealed May 2015 rating decision, the RO granted service connection for bilateral hearing loss, and assigned a 20 percent rating, effective September 26, 2013.

In June 2016, the Veteran filed VA Form 21-526EZ, seeking a higher rating for bilateral hearing loss.  In an accompanying letter, he described having vertigo with headaches and dizziness.  He had fallen several times due to vertigo.  He feared for his safety crossing street intersections due to his difficulty hearing.  He reported problems with ear popping.

In June 2016, the Veteran's private physician, Dr. J., submitted a letter stating that the Veteran was receiving a combined, 30 percent rating, but the Veteran was far more disabled than that.  His hearing difficulties caused him trouble in communicating and reacting quickly while driving.  He also had vertigo.

In the September 2016 rating decision on appeal, the rating was increased to 60 percent, effective June 28, 2016.

In a November 2017 rating decision, the RO granted a 40 percent rating, effective March 23, 2016.  March 23, 2016 was the date of a VA treatment record supporting a rating of 40 percent, and the claim for a higher rating was received within one year of the record.  The 60 percent rating since June 28, 2016 was continued.  

Under the applicable criteria, disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  

The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. 
§ 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  38 C.F.R. § 4.85.

In addition, 38 C.F.R. § 4.86 applies where there are exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. §  4.86 (a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. §  4.86 (b).

On VA examination in May 2015, the Veteran reported having difficulty understanding speech in most situations, especially on the right.  The following pure tone thresholds, in decibels, were obtained:
 

HERTZ




1000
2000
3000
4000
RIGHT
75
65
75
80
LEFT
40
50
65
75

The pure tone threshold average was 73.75 decibels on the right, with a speech discrimination score of 18 percent, yielding Level XI hearing according to Table VI.  The provisions of 38 C.F.R. § 4.86 apply to the right ear, but as Table VIA yields Level VI hearing, the results from Table VI will be applied as this is more favorable to the Veteran.  On the left, the pure tone threshold average was 57.5 decibels, with a speech discrimination score of 86 percent, yielding Level III hearing.  The provisions of 38 C.F.R. § 4.86 do not apply to the left ear.  Combining these, according to Table VII, reveals a 20 percent rating.  

On March 23, 2016, the Veteran reported dizziness, ear popping, and trouble hearing.  The RO used this record to award the 40 percent rating in the November 2017 rating decision.  The following pure tone thresholds, in decibels, were obtained:
 

HERTZ




1000
2000
3000
4000
RIGHT
85
85
90
90
LEFT
55
70
75
75+

Bone conduction results were also obtained, but as they were better than air conduction, the Board will use air conduction results as this is more favorable to the Veteran.  The pure tone threshold average was 87.5 decibels on the right, and 73.75 decibels on the left.  Speech recognition scores were provided, but as the NU-6 word list was used, not the Maryland CNC test, the scores will not be considered. Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals Level VIII hearing in the right ear, and level VI hearing in the left ear.  Table VIA.  Combining these according to Table VII reveals a 40 percent rating.  

On VA examination in August 2016, the Veteran reported having trouble understanding speech.  He stated he could not hear people unless they sat very close to him and talked loudly into his left ear.  He had to look at people's lips to help understand, he could not hear over the phone, and he could not hear the phone ring.  The following pure tone thresholds, in decibels, were obtained:
 

HERTZ




1000
2000
3000
4000
RIGHT 
90
100
105+
105+
LEFT
55
65
80
85

Bone conduction results were also obtained, but as they were better than air conduction, the Board will use air conduction results as this is more favorable to the Veteran. The pure tone threshold average was 100 decibels on the right, with a speech discrimination score of 24 percent, yielding Level XI hearing according to Table VI.  The provisions of 38 C.F.R. § 4.86 apply to the right ear, but as Table VIA yields Level X hearing, the results from Table VI will be applied as this is more favorable to the Veteran.  On the left, the pure tone threshold average was 71.25 decibels, with a speech discrimination score of 64 percent, yielding Level VII hearing according to Table VI.  The provisions of 38 C.F.R. § 4.86 apply to the right ear, but as Table VIA yields Level VI hearing, the results from Table VI will be applied as this is more favorable to the Veteran.  Combining these, according to Table VII, reveals a 60 percent rating.  

In December 2017, the Veteran reported decreased hearing.  The following pure tone thresholds, in decibels, were obtained:

HERTZ




1000
2000
3000
4000
RIGHT
85
90
90
100+
LEFT
55
65
75
85

The provider noted no significant change in the thresholds since 2016 testing.  The pure tone threshold average was 91.25 decibels on the right, and 70 decibels on the left.  Speech recognition scores were provided, but as the NU-6 word list was used, not the Maryland CNC test, the scores will not be considered.  Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals Level IX hearing in the right ear, and level VI hearing in the left ear.  Table VIA.  Combining these according to Table VII reveals a 40 percent rating.  

At the March 2018 hearing, the Veteran testified regarding extreme dizziness, which he described as the worst part of his disability.  His dizziness had caused him to fall on more than one occasion.  He reported his hearing loss was depressing.  He could not drive because he could not hear sirens.  His son testified that his father essentially could not hear on the right side.  He required an extra loud speaker system for his phone, and had great difficulty watching television.  He could not hear people talking to him in conversation.

The preponderance of the evidence is against the assignment of a rating higher than 60 percent since June 28, 2016, or 40 percent prior to that date, based on the audiometric data of record.  The VA examination reports are adequate for adjudication.  The examiners examined the Veteran and pertinent records, considered his history, and set forth objective findings necessary for adjudication.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board has considered the Veteran's lay statements, however, ratings for hearing loss disabilities involve a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann, 3 Vet. App. at 345.  The Board is bound by the applicable law and regulations to mechanically apply the rating schedule to the numeric designations from audiometric test results.  38 U.S.C. § 7104 (c); 38 C.F.R. § 20.101 (a).

The Board recognizes that the Veteran has raised a number of symptoms in the course of the appeal, including vertigo with headaches and dizziness, depression, ear popping, and difficulty driving and crossing the street.  The Court has set out a sequential three-step analysis, based on the language of 38 C.F.R. § 3.321(b)(1) , to determine whether to refer a case for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  Step one is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director, Compensation Service for consideration of an extraschedular rating is required.  If, however, the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are therefore found to be inadequate, step two is to determine whether the claimant's disability picture is exceptional, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular criteria.  If the claimant's disability picture meets this second step, then the third and last step is to refer the case to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, an extraschedular rating is warranted.  

The Board finds the symptoms associated with the Veteran's hearing loss are reasonably considered by the rating schedule.  To the extent he reports difficulty driving and crossing the street to his inability to hear, this is clearly contemplated by the rating schedule for impaired hearing.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (when a claimant's hearing loss results in an inability to
hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.)  Significantly, his remaining conditions, vertigo, headaches, depression, and ear popping, have not been associated anywhere in the record as symptoms of bilateral hearing loss by a competent professional, including any VA examiner or medical provider.  In the section of both the May 2015 and August 2016 VA examination reports entitled, "Remarks, if any, pertaining to hearing loss," neither examiner made any statements or findings regarding any of these other conditions.  The Veteran himself does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of such medically complex disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Moreover, he has filed a claim for service connection for vertigo, which is currently pending with the RO, and may do the same with headaches, depression, and any other ear disorder including otitis media, cholesteatoma, mastoiditis, or chronic otitis externa with which the ear popping may be associated.  

Simply stated, the application of the rating schedule is not rendered impractical for the Veteran's bilateral hearing loss.  He does not have symptoms resulting from his service-connected bilateral hearing loss that are unusual or different from those contemplated by the schedular criteria.  In short, all of the symptomatology associated with the disability is reasonably considered by the rating schedule, and the analysis need not proceed beyond the first element of Thun discussed above.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, the doctrine is not for application.  


ORDER

A disability rating in excess of 40 percent for bilateral hearing loss prior to June 28, 2016 is denied.

A disability rating in excess of 60 percent for bilateral hearing loss since June 28, 2016 is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


